DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robichaud et al. (hereinafter Robichaud) (US 2016/0188565 A1).
Regarding claim 1:  Robichaud discloses receiving query input data (For example, a first turn of a session may include the natural language expression, "how is the weather tomorrow.", par. 25; In another example, a first turn of a session may include the natural language expression, "show me driving directions to Portland.", par. 26; In yet another example, a first turn of a session may include the natural language expression, "create a meeting with Jason.", par. 27; For example, a first turn of a session may include the natural language expression a session may include "find restaurants near me." , par. 35; For example, the first turn of the current session may be, "what is the weather like tomorrow.", par. 37):  determining a domain to which the query input data 
Regarding claim 3:  Robichaud satisfies all the elements of claim 1.  Robichaud further discloses training the neural network-based classifier (In some cases, machine learning techniques may include artificial neural networks, Bayesian classifiers, and/or genetically derived algorithms, which have been developed through training with annotated training sets. , par. 40) based on the query input data (For example, a first turn of a session may include the natural language expression, "how is the weather tomorrow.", par. 25; In another example, a first turn of a session may include the natural language expression, "show me driving directions to Portland.", par. 26; In yet another example, a first turn of a session may include the natural language expression, "create a meeting with Jason.", par. 27; For example, a first turn of a 
Regarding claim 4:  Robichaud satisfies all the elements of claim 3.  Robichaud further discloses performing recognition (For example, the speech recognition component 110 may receive the natural language expression "is the five twenty on time," and output a first representation including, "is the five twenty on time," and a second representation including, "is BE five twenty on time." In this regard, there may be ambiguity regarding whether the natural language expression refers to a public transport service, for example, or a flight "BE520." The n-best representations may be generated using a single ASR, SST, or TTS, or using multiple ASRs, SSTs, or TTSs. The n-best representations of the natural language expression may be further processed to discriminate the ambiguity in the representations of the natural language expression, which is discussed in detail below. , par. 21) by determining a domain (In this example, the language understanding component 120 may predict the domain classification as "Weather." , par. 25; In this example, the language understanding component 120 may predict the domain classification as "Places," and the intent classification of the user as "get_route.", par. 26; In this example, the language understanding component 120 may predict the domain classification as "Calendar," and the intent classification of the user 102 as "create_meeting.", par. 27; The natural language expression, "find restaurants near me," may be handled by a Place domain component., par. 35; In this regard, the web domain component 340N may use the first turn and the determined slot type, "time=tomorrow," to create a first created web domain hypothesis such as, "who do the Broncos play tomorrow.", par. 37) to which next query input data (For example, a first turn of a session may include the natural language expression, "how is the weather 
Regarding claim 5:  Robichaud satisfies all the elements of claim 1.  Robichaud further discloses in response to the query input data belonging to the second domain (A second turn of the same session may include the natural language expression, "how about this weekend." In this example, the language understanding component 120 may predict the domain classification as "Weather." For example, the language understanding component 120 may evaluate the first turn, "how is the weather tomorrow" and the first turn predicted domain classification "Weather," to predict the domain classification of the second turn, "how about this weekend." In this regard, based on the first turn of the same session being a request about the weather and having a "Weather" domain classification, the language understanding component 120 may predict that the expression "how about this weekend" is related to the first expression "how is the weather tomorrow," and therefore classify the domain as "Weather.", par. 25; A second turn of the same session may include the natural language expression, "how about Vancouver." In this example, the language understanding component 120 may predict the domain classification as "Places," and the intent classification of the user as "get_route." As illustrated, the language understanding 
Regarding claim 7:  Robichaud satisfies all the elements of claim 5.  Robichaud further discloses training the neural network-based classifier (In some cases, machine learning techniques may include artificial neural networks, Bayesian classifiers, and/or genetically derived algorithms, which have been developed through training with annotated training sets., 
Regarding claim 10:  Robichaud satisfies all the elements of claim 1.  Arguments analogous to those stated in the rejection of claim 1 are applicable.  A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors is inherently taught as evidenced by computing device 104 (Fig. 1) and various memories stored therein.
Regarding claim 18:  Robichaud discloses one or more processors (Fig. 1, computing device 104) configured to:  receive query input data (For example, a first turn of a session may include the natural language expression, "how is the weather tomorrow.", par. 25; In another example, a first turn of a session may include the natural language expression, "show me driving directions .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud in view of Cricr et al. (hereinafter Cricr) (US 2019/0122072 A1).
Regarding claim 2:  Robichaud satisfies all the elements of claim 1.  Robichaud further discloses wherein the generating of the second query data comprises generating the second query data by inputting the query input data (A second turn of the same session may include the natural language expression, "how about this weekend." In this example, the language understanding component 120 may predict the domain classification as "Weather." For example, the language understanding component 120 may evaluate the first turn, "how is the weather tomorrow" and the first turn predicted domain classification "Weather," to predict the domain classification of the second turn, "how about this weekend." In this regard, based on the first turn of the same session being a request about the weather and having a "Weather" domain classification, the language understanding component 120 may predict that the expression "how about this weekend" is related to the first expression "how is the weather tomorrow," and therefore classify the domain as "Weather.", par. 25; A second turn of the same session may include the natural language expression, "how about Vancouver." In this example, the language understanding component 120 may predict the domain classification as "Places," and the intent classification of the user as "get_route." As illustrated, the language understanding component 120 uses 
	Robichaud fails to specifically address to a first neural network-based generator.
	Cricr discloses to a first neural network-based generator (In block 170, it is determined by the neural network, whether the query object of the second image corresponds to the target object of the first image. The neural network comprises a discriminator neural network of a generative adversarial network (GAN). The discriminator neural network is trained by using the generator of the neural network. The generator neural network is configured to receive a modified version of the previous video frame to provide an estimate of the current video frame that is, for example, an image wherein the at least one extracted feature is replaced, to the discriminator neural network. In addition, the modification of the previous video frame performed to create the modified image comprises extracting at least one characterizing feature from the previous video frame. The modified version of the previous video frame is a version of the first image, wherein at least one key feature of an object is extracted from the image (video 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include to a first neural network-based generator in order to determine if something is realistic or fake (non-realistic) as taught by Cricr (par., 37).
Regarding claim 8:  Robichaud satisfies all the elements of claim 1.  Robichaud further discloses wherein the determining of the domain comprises determining, using the neural network-based classifier (In some cases, machine learning techniques may include artificial neural networks, Bayesian classifiers, and/or genetically derived algorithms, which have been developed through training with annotated training sets., par. 40); in the query input data (For example, a first turn of a session may include the natural language expression, "how is the weather tomorrow.", par. 25; In another example, a first turn of a session may include the natural language expression, "show me driving directions to Portland.", par. 26; In yet another example, a first turn of a session may include the natural language expression, "create a meeting with Jason.", par. 27; For example, a first turn of a session may include the natural language expression a session may include "find restaurants near me." , par. 35; For example, the first turn of the current session may be, "what is the weather like tomorrow.", par. 37) or a category corresponding to the query input data (For example, a first turn of a session may include the natural language expression, "how is the weather tomorrow.", par. 25; In another example, a first turn of a session may include the natural language expression, "show me driving directions to Portland.", par. 26; In yet another example, a first turn of a session may include the natural 
	Robichaud fails to specifically address whether a category of an object. 
	Cricr discloses whether a category of an object (In block 170, it is determined by the neural network, whether the query object of the second image corresponds to the target object of the first image. The neural network comprises a discriminator neural network of a generative adversarial network (GAN). The discriminator neural network is trained by using the generator of the neural network. The generator neural network is configured to receive a modified version of the previous video frame to provide an estimate of the current video frame that is, for example, an image wherein the at least one extracted feature is replaced, to the discriminator neural network. In addition, the modification of the previous video frame performed to create the modified image comprises extracting at least one characterizing feature from the previous video frame. The modified version of the previous video frame is a version of the first image, wherein at least one key feature of an object is extracted from the image (video frame). The generator 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include whether a category of an object in order to determine if the image corresponds to a target object.
Regarding claim 19:  Robichaud satisfies all the elements of claim 18.  Robichaud further discloses wherein the one or more processors are configured to generate the second query data by inputting the query input data (A second turn of the same session may include the natural language expression, "how about this weekend." In this example, the language understanding component 120 may predict the domain classification as "Weather." For example, the language understanding component 120 may evaluate the first turn, "how is the weather tomorrow" and the first turn predicted domain classification "Weather," to predict the domain classification of the second turn, "how about this weekend." In this regard, based on the first turn of the same session being a request about the weather and having a "Weather" domain classification, the language understanding component 120 may predict that the expression "how about this weekend" is related to the first expression "how is the weather tomorrow," and therefore classify the domain as "Weather.", par. 25; A second turn of the same session may include the natural language expression, "how about Vancouver." In this example, the language understanding component 120 may predict the domain classification as "Places," and the intent classification of the user as "get_route." As illustrated, the language understanding component 120 uses contextual information from the first turn in the first session to predict the intent classification of 
	Robichaud fails to specifically address to a first neural network-based generator.
	Cricr discloses to a first neural network-based generator (In block 170, it is determined by the neural network, whether the query object of the second image corresponds to the target object of the first image. The neural network comprises a discriminator neural network of a generative adversarial network (GAN). The discriminator neural network is trained by using the generator of the neural network. The generator neural network is configured to receive a modified version of the previous video frame to provide an estimate of the current video frame that is, for example, an image wherein the at least one extracted feature is replaced, to the discriminator neural network. In addition, the modification of the previous video frame performed to create the modified image comprises extracting at least one characterizing feature from the previous video frame. The modified version of the previous video frame is a version of the first image, wherein at least one key feature of an object is extracted from the image (video frame). The generator neural network is trained by the re-identification model (discriminator 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include to a first neural network-based generator in order to determine if something is realistic or fake (non-realistic) as taught by Cricr (par., 37).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud in view of Cricr and further in view of Barel et al. (hereinafter Barel) (US 2017/0169057 A1).
Regarding claim 9:  Robichaud satisfies all the elements of claim 1.  Robichaud further discloses wherein the query input data (For example, a first turn of a session may include the natural language expression, "how is the weather tomorrow.", par. 25; In another example, a first turn of a session may include the natural language expression, "show me driving directions to Portland.", par. 26; In yet another example, a first turn of a session may include the natural language expression, "create a meeting with Jason.", par. 27; For example, a first turn of a session may include the natural language expression a session may include "find restaurants near me." , par. 35; For example, the first turn of the current session may be, "what is the weather like tomorrow.", par. 37); and wherein the domain to which the query input data belongs (In this example, the language understanding component 120 may predict the domain classification as "Weather." , par. 25; In this example, the language understanding component 120 may predict the domain classification as "Places," and the intent classification of the user as "get_route.", par. 26; In this example, the language understanding component 120 may predict the domain classification as "Calendar," and the intent classification of the user 102 as "create_meeting.", par. 27; The natural language expression, "find restaurants near me," may be handled by a Place 
	Robichaud fails to specifically addressincludes a category of an object included in the image.
	Cricr discloses includes a category of an object included in the image (In block 170, it is determined by the neural network, whether the query object of the second image corresponds to the target object of the first image. The neural network comprises a discriminator neural network of a generative adversarial network (GAN). The discriminator neural network is trained by using the generator of the neural network. The generator neural network is configured to receive a modified version of the previous video frame to provide an estimate of the current video frame that is, for example, an image wherein the at least one extracted feature is replaced, to the discriminator neural network. In addition, the modification of the previous video frame performed to create the modified image comprises extracting at least one characterizing feature from the previous video frame. The modified version of the previous video frame is a version of the first image, wherein at least one key feature of an object is extracted from the image (video frame). The generator neural network is trained by the re-identification model (discriminator D1), and by a second discriminator neural network (D2) configured to determine whether the estimate of the current video frame generated by the generator neural network is realistic or fake i.e. non-realistic., par. 37).
	Robichaud in view of Cricr fail to specifically address corresponds to an image sensed by one or more image sensors.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud in view of Cricr to include corresponds to an image sensed by one or more image sensors in order to have an image pulled from an image sensor and represent any suitable image data as taught by Barel (par. 59).
Reasons for Allowance
Claims 11-17 allowed. 
The present invention is directed to image recognition. Each independent claim identifies the uniquely distinct features:
receiving a query face image;
performing a liveness test on the query face image using a neural network-based
classifier; and
in response to a face in the query face image being determined as a genuine face based
on a result of the liveness test, generating a fake face image representing a fake face based on
the query face image.
The present invention is directed to image recognition. Each independent claim identifies the uniquely distinct features:
generating, based on first training data of a first domain, second training data of a second
domain;
generating, based on third training data of the second domain, fourth training data of the
first domain; and
training a classifier based on the first training data, the second training data, the third
training data and the fourth training data.
The closest prior art, US 2016/0188565 A1 (“Robichaud”); US 2019/0122072 A1 (“Cricr”); US 2017/0169057 A1 (“Barel”), fail to anticipate or render obvious at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664